On Rehearing
PER CURIAM.
Upon a reconsideration of this case we have determined that we should adhere to the conclusion reached in our opinion filed December 5, 1956. Not upon the theory however expressed in that opinion with reference to “the law of the case” but upon the merits..
We do not find harmful or reversal error in the charge given or the charge refused, by the trial court which acts are challenged on this appeal. We adhere to the conclusion that this case should be affirmed which, was reached in and by the opinion filed. December 5, 1956.
It is so ordered.
HOBSON, Acting Chief Justice, and: DREW and THORNAL, JJ., concur.
GILLIS, Associate Justice, concurs specially.